Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 2012/0176410) in view of Kim (US 2012/0122491)
Claim 1
Meier discloses an electronic device (Meier, ¶ 37: “FIG. 1B, there is shown another exemplary system setup 30 that can be found often e.g. in modern mobile telephones (so-called "smartphones").”)comprising: 
a communication module configured to perform communication with an external device (implied by Meier, ¶ 40: “Thus, a client/sever architecture or a pure client-based solution is possible. For example, the client could send an image to a server which, on the basis of the image, makes available to the client information on the 3D position and 3D orientation of the system setup (cp. FIG. 1)”); 
a camera module configured to capture a still image and a video (¶ 37: “camera 32 constitute a system unit that is accommodated e.g. in a common housing of a mobile telephone. The view of the real environment 40 is provided by display 31 showing a camera image of the real environment 40 captured by camera 32.”); 
at least one processor configured to be operatively connected to the communication module and the camera module (implicit in the use of a smartphone or other mobile processing device); and 
at least one memory configured to be operatively connected to the at least one processor, wherein the at least one memory stores, when executed, instructions for causing the at least one processor to (implicit in the use of a smartphone or other mobile processing device): 
acquire a preview video captured by the camera module by controlling the camera module (¶ 37: “camera 32 constitute a system unit that is accommodated e.g. in a common housing of a mobile telephone. The view of the real environment 40 is provided by display 31 showing a camera image of the real environment 40 captured by camera 32.”), (Meier, ¶ 40: “For example, the client could send an image to a server which, on the basis of the image, makes available to the client information on the 3D position and 3D orientation of the system setup (cp. FIG. 1) or part thereof in relation to the real world (referred to as pose in the following) and on the range of vision.”), 
select a focus POI among at least one POI based on information on the at least one POI (e.g. through crosshairs (¶ 75: “instead of a direct selection by touch, the interaction can also be implemented by means of the target cross 7 (optional) shown in FIG. 7, as described in FIG. 18 in steps 9.5 to 9.7. When the user directs the crosshairs 7 (or a similar target object) in the camera to a POI, the next detail level will be activated there (label in case POI only is visible, preview in case label is visible).”; also through region (¶ 75: “A special feature in the location region 5 resides in that a POI, if indicated or adapted to be generated automatically, in addition to POI detail information indicates an image of the location in order to facilitate finding the same (cp. preview V23 and image P23 for POI23 in FIG. 6).”), 
determine first information to be provided to a user for general POIs among the at least one POI, the general POIs including remaining POIs except the selected focus POI (e.g. general POI markers corresponding to location; ¶ 11: “overlaying at least one item of virtual information on the display device in at least part of the view of the real environment”), 
determine second information to be provided to the user for the focus POI, wherein the second information includes more information than the first information (¶ 75: “When the user directs the crosshairs 7 (or a similar target object) in the camera to a POI, the next detail level will be activated there…A special feature in the location region 5 resides in that a POI, if indicated or adapted to be generated automatically, in addition to POI detail information indicates an image of the location in order to facilitate finding the same (cp. preview V23 and image P23 for POI23 in FIG. 6)., 
determine a location on a screen on which a preview video in which the information on the at least one POI to be provided is to be displayed (either by region (see ¶ 11 referenced below) or by target of user focus (¶ 75: “when the user directs the crosshairs 7 (or a similar target object) in the camera to a POI, the next detail level will be activated there (label in case POI only is visible, preview in case label is visible).”), and display the first information or the second information on the determined location on the screen on which a determined preview video of all or some of the at least one POI is provided (Fig. 6; ¶¶ 11, 75: “subdividing at least part of the view of the real environment into a plurality of regions comprising a first region and a second region…A special feature in the location region 5 resides in that a POI, if indicated or adapted to be generated automatically, in addition to POI detail information indicates an image of the location in order to facilitate finding the same (cp. preview V23 and image P23 for POI23 in FIG. 6)”; ¶75: “when the user directs the crosshairs 7 (or a similar target object) in the camera to a POI, the next detail level will be activated there (label in case POI only is visible, preview in case label is visible).”).
 
    PNG
    media_image1.png
    426
    543
    media_image1.png
    Greyscale

Meier differs from the claimed invention by sending image data to the server, and therefore does not explicitly suggest acquire location information of the electronic device.  However, Kim makes obvious in the same field of endeavor acquire location information of the electronic device (Kim ¶ 36: “Portable terminal 110 may also have a GPS module for providing a function of generating a position information based on navigation data included in radio wave signals. Although not necessary to implement the present disclosure, if the GPS module is provided to portable terminal 110, it may be used to calculate the current location information of portable terminal 110 where the current location information is used to shorten the search time of an AR DB”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider location information such as GPS.  As disclosed by Kim, GPS can be used to improve the server response in the same field of endeavor and using the same type of location recognition. 
Claim 2
Meier does not explicitly disclose, but Kim makes obvious in the same field of endeavor wherein the instructions further cause the at least one processor to: 
select a POI including advertisement and/or event information in the information on the at least one POI among the at least one POI as an advertisement POI (Kim, ¶ 37: “portable terminal 110 performs a function of composing the acquired image information with the local information data including one or more kinds of information…point of interest (POI) information, advertisement information, promotion information…”)
determine third information to be provided to the user for the advertisement POI, wherein the third information includes the advertisement and/or event information (Kim, ¶ 37: “portable terminal 110 performs a function of composing the acquired image information with the local information data including one or more kinds of information…point of interest (POI) information, advertisement information, promotion information…”); and 
display the third information on the location on the screen on which a determined preview video is provided for the advertisement POI (¶ 7: “a selective display of only a choice of information by the user interested in supplement information on real objects within a real picture image…”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider an advertisement related to the POI as third information.  As disclosed by Kim “As illustrated in the above, according to an embodiment of the present disclosure, more intuitive and convenient image recognition based augmented reality can be provided by accurately identifying a real object within an acquired image and mapping its local information. Moreover, according to the embodiment of the present disclosure, a new advertising model can be presented because it can provide various kinds of information including advertisement information related to objects (buildings, structures, signs, patterns and logos, etc.) within the image obtained in the portable terminal, the promotion information, the tourism information and tagging information, etc.” (See ¶ 15).
Claim 3
Meier discloses wherein the instructions further cause the at least one processor to: 
select some POIs to be displayed on the screen on which the preview video is provided among the at least one POI based on a direction in which the camera module captures the preview video and an angle of view of the camera module (¶ 49: “As illustrated in FIGS. 2 and 3, the near region 3 is separated from the far region 4 and the location region 5 by a respective boundary which in the present embodiment each have a radius (radius 0 to radius 3) in the direction of a viewing angle of the display device”); and 
display the first information or the second information on the location on the screen on which a determined preview video of each POI of the selected some POIs is provided  (Fig. 6; ¶¶ 11, 75: “subdividing at least part of the view of the real environment into a plurality of regions comprising a first region and a second region…A special feature in the location region 5 resides in that a POI, if indicated or adapted to be generated automatically, in addition to POI detail information indicates an image of the location in order to facilitate finding the same (cp. preview V23 and image P23 for POI23 in FIG. 6)”.
Claim 4
Meier discloses wherein the instructions further cause the at least one processor to: configure a condition corresponding to the focus POI (e.g. a collapsed focus POI (See Fig. 16)); and select a POI in which the information on the at least one POI satisfies the condition corresponding to the focus POI as the focus POI (e.g. further interaction with a collapsed cluster (See Fig. 16))

    PNG
    media_image2.png
    420
    533
    media_image2.png
    Greyscale

Claim 5
Meier discloses wherein the instructions further cause the at least one processor to: configure a partial region in the preview video as a focus region (Region 5); and configure a POI of which actual location is included in the focus region as the condition corresponding to the focus POI (¶ 54: “POIs in the location region 5 are fixedly arranged in the lower portion of view 1 and can be selected e.g. by mouse click or touching in the event of a touchscreen”; ¶ 75 “A special feature in the location region 5 resides in that a POI, if indicated or adapted to be generated automatically, in addition to POI detail information indicates an image of the location in order to facilitate finding the same (cp. preview V23 and image P23 for POI23 in FIG. 6”)
Claim 6
Meier discloses wherein the instructions further cause the at least one processor to: determine a distance between the electronic device and each POI based on the location information of the electronic device and location information of each POI included in the information on the at least one POI as the condition corresponding to the focus POI (radius 0, radius 1B, radius 2B, etc. POIs grouped by radius); and configure a POI in which the distance between the electronic device and the POI is within a predetermined value based on the determined distance between the electronic device and each POI (Fig. 3; ¶ 47: “In the present embodiment, these regions comprise a first region 3, constituting a near region 3 in the present embodiment, a second region 4, constituting a far region 4 in the present embodiment, and a third region 5 constituting a location region 5 in the present embodiment.”)

    PNG
    media_image3.png
    439
    611
    media_image3.png
    Greyscale

Claim 7
Meier does not explicitly disclose, but Kim makes obvious in the same field of endeavor wherein the instructions further cause the at least one processor to configure a POI having a high preference based on a user's preference configured based on a user's behavior including a POI where the user has previously visited or a POI on which the user has previously searched for information as the condition corresponding to the focus POI (¶ 99: “For example, if the user visited Myeong-dong intersection and selected `famous restaurants` from a selection menu (where famous restaurant, theater, convenient store, map service and the like can be selected) within the augmented reality menus offered, the corresponding selection information is sent to augmented reality providing server 130 which sends the feature points, POI, promotion information and the like of `family restaurant buildings` within a preset radius from the current location information of the user, to portable terminal 110”) 
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider preference or behavior as claimed.  As disclosed by Kim at ¶ 15-18 (“Advantageous Effects…the augmented reality may be provided about the interest region which the user frequently visits by using local information data having been downloaded in advance and free of an information connection delay.”), the use of personalized information would be recognized as an advantage in the same field of endeavor as Meier. 

Claim 8
Meier discloses wherein the instructions further cause the at least one processor to: designate a portion on the screen on which the preview video is provided as a focus region; and display to provide the second information for the focus POI within the focus region (Region 5 displaying the overlap with the real world; Fig. 6 showing additional information in the real world region) 

    PNG
    media_image4.png
    439
    589
    media_image4.png
    Greyscale

Claim 9
Meier discloses wherein the instructions further cause the at least one processor to: configure POIs whose distances between each other are within a predetermined distance as a POI group based on location information of each POI included in the information on the at least one POI or a location on a screen on which the information on the at least one POI is to be displayed (¶ 57: “The sectors may be fixed, for example, or can be formed on the basis of clusters, with clusters being of assistance to divide sectors (cp. step 6.2 in FIG. 16). An exemplary method could be implemented as follows: the center of gravity is calculated for each cluster. A straight line is drawn through this center. Straight lines arranged at a small angle from each other are combined”); 

    PNG
    media_image5.png
    432
    439
    media_image5.png
    Greyscale

select a representative POI among the POIs within the POI group (¶ 64: “The kind of representation may be based on the category of the POIs (e.g. a globe for representing a website)”; ¶ 73: “POIs of one category only”; ; and display information on the representative POI to the location on the screen of the representative POI on behalf of the POI group (¶ 73: “The points of a cluster constitute a new, differently shaped POI”)
Claim 10
Meier discloses wherein the instructions further cause the at least one processor to: 
determine the first information to be a category of the POI (implied by ¶ 73: “Advantageously, this can be effected with POIs of one category only (e.g. websites only)”); 
determine the second information to include at least one of a POI-related image, a name, or a distance from a current location of the electronic device (e.g. additionally POI information (see step 9.8); ¶ 74: “. If several POIs have been combined to form a larger POI object, the individual POIs now are arranged selectably, and the labels are displayed (step 9.8)”); 
display an icon (¶ 64: “a point of interest (POI) can be represented by a symbol, an image, a 3D object or the like”) corresponding to the category to provide the first information (¶74: “he points of a cluster constitute a new, differently shaped POI.”); and display a user interface (UI) including the second information to provide the second information (¶ 75: “arranged selectably, and the labels are displayed”)
Claim 11
	The same teachings and rationales in claim 1 are applicable to claim 11.
Claim 12
The same teachings and rationales in claim 2 are applicable to claim 12.
Claim 13
	The same teachings and rationales in claim 3 are applicable to claim 13. 
Claim 14
	The same teachings and rationales in claim 5 are applicable to claim 14. 
Claim 15
	The same teachings and rationales in claim 6 are applicable to claim 15. 
Claim 16
	The same teachings and rationales in claim 8 are applicable to claim 16. 
Claim 17
	The same teachings and rationales in claim 9 are applicable to claim 17. 
Claim 18
	The same teachings and rationales in claim 10 are applicable to claim 18. 
Claim 19
Meier discloses an operation method of an electronic device including a screen comprising: 

acquiring information on at least one POI located in a vicinity from the CP server (Meier, ¶ 40: “For example, the client could send an image to a server which, on the basis of the image, makes available to the client information on the 3D position and 3D orientation of the system setup (cp. FIG. 1) or part thereof in relation to the real world (referred to as pose in the following) and on the range of vision.”); 
arranging the at least one POI according to a distance from the electronic device based on the location information of the electronic device (Meier, ¶ 47: “In the present embodiment, these regions comprise a first region 3, constituting a near region 3 in the present embodiment, a second region 4, constituting a far region 4 in the present embodiment, and a third region 5 constituting a location region 5 in the present embodiment. Objects of the real environment 40, within near region 3, are placed closer to the system setup 20 and 30, respectively, than objects of the real environment within far region 4. In the location region 5, in turn, objects of the real environment 40 are placed closer to system setup 20 and 30, respectively, than objects of the real environment within near region 3.”) ; 
configuring a display position of each POI of the at least one POI based on a location of the electronic device and a preview video capturing direction of the electronic device (Meier, ¶ 49: “As illustrated in FIGS. 2 and 3, the near region 3 is separated from the far region 4 and the location region 5 by a respective boundary which in the present embodiment each have a radius (radius 0 to radius 3) in the direction of a viewing angle of the display device”); 
configuring, when the display position is a focus POI within a configured focus region, information to be displayed in relation to the focus POI and displaying a UI including the configured information at the configured display position on the screen on which the preview video is displayed (Fig. 6; ¶¶ 11, 75: “subdividing at least part of the view of the real environment into a plurality of regions comprising a first region and a second region…A special feature in the location region 5 resides in that a POI, if indicated or adapted to be generated automatically, in addition to POI detail information indicates an image of the location in order to facilitate finding the same (cp. preview V23 and image P23 for POI23 in FIG. 6)”; ¶75: “when the user directs the crosshairs 7 (or a similar target object) in the camera to a POI, the next detail level will be activated there (label in case POI only is visible, preview in case label is visible).”).; and 
acquiring, when the display position is a general POI which is out of the configured focus region, category information of the general POI and displaying an icon corresponding to the category information at the configured display position on the screen on which the preview video is displayed (Meier, ¶ 50: “It is apparent to the expert here that a corresponding data structure can be deposited for a POI, which may contain e.g. its position, its 2D or 3D shape, an image and/or additional meta information, such as e.g. the category.”; ¶ 64: “The kind of representation may be based on the category of the POIs (e.g. a globe for representing a website)”; ¶ 73: “Aggregation of POIs…this can be effected with POIs of one category only (e.g. websites only).”)
Meier differs from the claimed invention by sending image data to the server, and therefore does not explicitly suggest transmitting location information of the electronic device to a content provider (CP) server.  However, Kim makes obvious in the same field of endeavor transmitting location information of the electronic device to a content provider (CP) server   (Kim ¶ 36: “Portable terminal 110 may also have a GPS module for providing a function of generating a position information based on navigation data included in radio wave signals. Although not necessary to implement the present disclosure, if the GPS module is provided to portable terminal 110, it may be used to calculate the current location information of portable terminal 110 where the current location information is used to shorten the search time of an AR DB”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider location information such as GPS.  As disclosed by Kim, GPS can be used to improve the server response in the same field of endeavor and using the same type of location recognition. 
Claim 20
	Meier discloses determining whether a POI group including at least one POI displayed as one display on the preview video can be generated (consideration of region, grouping, etc.); and 
generating, when it is determined that the POI group can be generated, the POI group (¶ 81: “combine several items of different virtual information in one virtual object and to display the virtual object in the view instead of the several items of virtual information”; based on which region and cluster analysis); and 
selecting a representative POI for each POI group, wherein the displaying of the UI including the configured information comprises displaying the UI including the configured information of the representative POI at the configured display position of the representative POI on the screen on which the preview video is displayed (¶ 73: “At a time in the course (FIG. 12), advantageously before step 4.0 or after step 5.0, it is also possible to combine POIs, as shown in FIG. 16, at the lower left. The points of a cluster constitute a new, differently shaped POI. This can be effected individually in near region 3, in location region 5 and in far region 4, or can be effected already before the subdivision. Advantageously, this can be effected with POIs of one category only (e.g. websites only). POIs in the most forward region advantageously can be excluded from this process.”) 
wherein the displaying of the icon corresponding to the category information comprises displaying the icon corresponding to the category information of the representative POI at the configured display position of the representative POI on the screen on which the preview video is displayed (¶ 64: “the kind of representation may be based on the category of the POIs (e.g. a globe for representing a website)”),
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611